                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 PRINCE D. KEY,

                              Plaintiff,
        v.                                                                 ORDER

 ROBERT SHANNON, JOSEPH CICHANOWICZ,                                    17-cv-521-jdp
 JOSHUA KOLBO, and GARY BOUGHTON,

                              Defendants.


       Plaintiff Prince D. Key, an inmate at the Wisconsin Secure Program Facility, alleges

that defendant prison officials violated his rights by failing to provide him with his medications

four times. Key brings claims under the First, Eighth, and Fourteenth Amendments and under

a Wisconsin-law negligence theory. Key filed a motion for partial summary judgment on his

Eighth Amendment claims, which I denied in a February 7, 2019 order. Dkt. 31.

       Key has filed a motion for reconsideration of that decision. Dkt. 32. Key says that the

undisputed facts show that defendant Robert Shannon acted with deliberate indifference

toward his medical needs when he refused to give him medication four times. But I denied

Key’s summary judgment motion because, for each of the four incidents, there is indeed either

a genuine dispute of material fact over what happened, or just as important, why Shannon took

the actions he did. For three of the four incidents, defendants say that Shannon did give Key

his medication. Id. at 8. For the fourth incident, there is a dispute over whether Shannon

appropriately denied Key his medication because Key failed to confirm through the intercom

that he wanted it, or whether Shannon negligently violated prison rules by denying Key his

medication. Id. at 7. These are all issues that cannot be resolved at summary judgment. So I

will deny Key’s motion for reconsideration.
                                       ORDER

     IT IS ORDERED that plaintiff Prince D. Key’s motion for reconsideration, Dkt. 32, is

DENIED.

     Entered February 14, 2019.

                                       BY THE COURT:

                                       /s/
                                       _______________________________________
                                       JAMES D. PETERSON
                                       District Judge




                                          2
